    Case 1:19-cr-00116-KMW Document 218 Filed 08/07/20 Page 1 of 2




                                                                  August 7, 2020

BY ECF

The Honorable Sarah L. Cave
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


              Re:     United States v. Reinaldo Roman,
                      Case No. 19 Cr. 116 (KMW)


Dear Judge Cave:

        We write on behalf of Reinaldo Roman, in accordance with the Court’s May 14,
2020 order, to provide an update regarding Mr. Roman’s compliance with bail
conditions, and to seek a 90-day extension of Mr. Roman’s bail, until November 20,
2020. We also respectfully request that Mr. Roman be permitted to have his GPS
location monitoring device removed for up to 24 hours for the purpose of undergoing foot
surgery prescribed by his podiatrist. The government consents to both requests.

        Your Honor ordered Mr. Roman’s release pending sentencing on March 27, 2020;
that bail order was set to expire on May 26, 2020. (See ECF No. 159.) By order dated
May 14, Your Honor continued Mr. Roman’s bail conditions “for a further of 90 days, or
until otherwise ordered by Judge Wood.” (Dkt. Entry, Dated May 14, 2020). In the
meantime, Your Honor adjourned the status conference sine die, and required that
defense counsel submit a status report by August 7 if a sentencing hearing has not been
scheduled by then. (Id.)

        As of today, a sentencing hearing has not yet been scheduled for Mr. Roman.
Pretrial Officer Jonathan Lettieri advises that Mr. Roman remains compliant with his
conditions of release. Accordingly, we respectfully request that Mr. Roman’s bail be
extended for another 90 days, or until otherwise ordered by Judge Wood.

       We write, in addition, to request the temporary removal of Mr. Roman’s ankle
monitoring to allow him to safely undergo foot surgery. The surgery is required to
remove a bunion on Mr. Roman’s right foot, which has been causing him pain. As
explained in the letter from Mr. Roman’s podiatrist (attached hereto as Exhibit A),
however, Mr. Roman cannot have the surgery while wearing the ankle bracelet due to the
      Case 1:19-cr-00116-KMW Document 218 Filed 08/07/20 Page 2 of 2

The Honorable Sarah L. Cave
August 7, 2020
Page 2

risk of electromagnetic interference. Bunion removal surgery typically takes no more
than a few hours to complete. Thus, the temporary removal of his ankle bracelet need not
last more than 24 hours. Mr. Roman could be directed to meet with Pretrial Services on
the day of the surgery to remove the device, and promptly return after surgery to have the
device re-fitted within 24 hours. If his request is granted, Mr. Roman will promptly work
with his orthopedic surgeon and Pretrial Services to coordinate the scheduling of the
surgery as well as the removal and re-fitting of the ankle monitoring device.

       Accordingly, we respectfully request that the Court, by so-ordering this letter, (a)
extend Mr. Roman’s bail for 90 days or until otherwise ordered by Judge Wood, and (b)
permit Mr. Roman to undergo foot surgery without the ankle bracelet.



                                              Respectfully submitted,

                                                 /s/
                                                Michael Tremonte
                                                Heather Y. Han

                                              Attorneys for Reinaldo Ramon


cc:    AUSA Michael Krouse (by ECF)
       AUSA Adam Hobson (by ECF)
       Pretrial Services Officer Jonathan Lettieri (by email)




So ordered.



8/7/2020
